Appointment of 7 members of the Court of Auditors (debate)
The next item is the joint debate of seven reports from Mrs Ayala Sender, of the Committee on Budgetary Control, on the proposed nomination of David Bostock, Michel Cretin, Maarten B. Engwirda, Henri Grethen, Harald Noack, Ioannis Sarmas and Hubert Weber as Members of the Court of Auditors.
rapporteur. - (ES) Mr President, as you all know, the members of the Court of Auditors are nominated by the Council, for a six-year mandate, following consultation with Parliament. It is the Committee on Budgetary Control which is responsible for preparing the opinion of the Parliament.
The Court is currently composed of 27 members, from the Member States of the Union, and we are now preparing to renew the mandate of four candidates: David Bostock, for the United Kingdom; Maarten B. Engwirda, for the Netherlands; Ioannis Sarmas, for Greece; and Hubert Weber, for Austria; and to propose three new members, Michel Cretin, for France; Henri Grethen, for Luxembourg; and Harald Noack, for Germany.
During the procedure in the Committee on Budgetary Control, all candidates were approved but not all of them unanimously. However, we shall see that, subject to a few clarifications, in principle my final proposal is that, if there are no further comments, all these nominations should be approved.
Following the personal interviews of the three new candidates, I would like to emphasise the good showing made by Mr Cretin, the French candidate, who will bring to the Court his considerable experience in international auditing, both in connection with the UN and NATO. The Committee on Budgetary Control considered this experience to be a huge plus.
During the personal interviews of the four Members whose mandate is up for renewal, the most important topic was their opinion on the self-assessment process embarked upon by the Court of Auditors, which is due to terminate at the end of 2008, as well as the contribution of each candidate to the current debate about the need to reform the way in which the Court is organised, especially since enlargement, given that it currently has a Board of 27 members, and also with a view to enhancing its effectiveness and modernisation.
In this context, I would like to say that Mr Sarmas was particularly impressive and he was supported unanimously by the Committee, I imagine because he was particularly cooperative during the approval process.
On the other hand, the understanding reached between Mr Engwirda and the Government of the Netherlands was not entirely transparent and this aroused some suspicions in the Committee.
As for Mr Weber, currently President of the Court of Auditors, I would like to clear up one point, before the vote, which is of particular concern to me and which arose after the confirmation hearing in the Committee on Budgetary Control, and so I think that this forum offers an excellent opportunity to clarify it.
Mr President, with this in mind, I would like to ask you to allow Mr Weber to speak when I have finished in order to clarify the following matter.
On 13 November 2007, following the presentation of the Annual Report of the Court of which Mr Weber is President, various statements were made on BBC News by a former Commission chief accountant claiming that 80% of the Community budget was still suspect. Immediately following this was a quote from Mr Weber, saying that that analysis constituted the more orthodox approach but that the quite different statement by Mr Kallas was also valid.
I would like to hear the truth and for Mr Weber to confirm whether these statements are his and, if not, I would like him to publish a denial and to send a copy to this House, so as to prevent the damage caused to public opinion by this type of contradiction, amongst the general public.
Returning to the content of my report, I would like to register my frustration at the fact that the Council - whose absence at this sitting, I repeat, is regrettable - has once again ignored the criteria laid down by Parliament in its resolution of 1992, with a view to achieving greater transparency.
Basically, the Council has ignored, in two cases, the recommendation not to exceed two mandates, in other words 12 years' service, at the Court of Auditors. Worse, however, is its disregard of the recommendation of this Parliament about the need to strike a better balance at the Court between men and women. Whereas to date there are 5 women out of a total of 27 Members, it is now proposed that they be reduced to four. In this connection I feel once and for all that the Council should adopt special measures.
In this connection too we demand that the Council recognise that good relations between Parliament and the Court of Auditors are essential if the control system is to function properly. We should therefore receive the Council proposal, with its proposed nominations, in due time and be able to cooperate more closely with Members in the period prior to the decision.
Even more importantly, we would remind the Council of the need to respect the opinion of the European Parliament in order to avoid a repetition of what happened in 2004, following a negative opinion in respect of one of its proposed Members which was totally ignored by the Council.
With the future of the Court in mind, I would like to mention the concern, widely felt among Members of the European Parliament, about the efficacy of such an important body when it is governed by a Board of up to 27 members. We therefore await with some impatience the conclusion of the Court's self-assessment exercise and in fact in my report I recommend that the Parliament should study it carefully at the end of 2008 when it is submitted, and that it should take up a position on the various options.
Meanwhile, however, improvements can be made and so I invite the Court of Auditors to use all means at its disposal to rationalise and simplify its work, in particular by using the options available under the current Treaty: for example the possibility of adopting reports by a majority and not always by consensus, and also the possibility of establishing panels, responsible for specific reports which do not therefore have to be processed by the entire Board.
Accordingly I recommend that, in adopting the proposal to approve the nominations of Members, with the provisos mentioned, the Parliament should express the wish that, at any rate, we should receive clarification on what I proposed previously.
Thank you, Mrs Ayala. As Mr Weber is not in the room, I hope that your appeal will be relayed to him by one of his colleagues so that Mr Weber can answer your concerns.
on behalf of the PPE-DE Group. - (BG) Today we are going to vote the nominations for seven new members of the Court of Auditors. The European Parliament and the MEPs have always attached great importance to this institution. Being a MEP from Bulgaria and a representative of a new Member State, I find the proper functioning of the Court of Auditors and its effective cooperation with the MEPs to be of great importance for the financial health of the whole European Union.
In the course of the hearings of the nominees at the Budgetary Control Committee, we had the opportunity to see their professional competences, their personal knowledge and their individual motivation. Of course, we could only regret the fact that there was no woman or young person among the nominees but the European Parliament has no powers over the Member States and the selection they make at the national level.
Our responsibility as MEPs is to assess the nominations and I believe that those we have heard at the Budgetary Control Committee are worthy of being elected to the Court of Auditors. The majority, which the seven nominations carried during the Committee voting, is a testimony to the high appreciation we gave to each of these nominees. Their political and professional independence was among the fundamental criteria that guided our assessment of the nominations. The Group of EPP-ED in the European Parliament will support all nominations in its expectations for good and fruitful cooperation with the members of the European Court of Auditors.
(DE) Mr President, ladies and gentlemen, I welcome the proposals for the appointment of seven members of the Court of Auditors and can only reiterate how important the work of the Court of Auditors is in protecting the financial interests of the EU and the Member States. The Court of Auditors plays a key role in the pursuit of this aim and has established an excellent reputation. It performs its task fearlessly, fairly, professionally and independently, but of course it always has to rely on individuals, for it is people who make any institution tick. And since its members are proposed by the Member States, it is actually to the latter that my remarks are primarily addressed.
On considering these nominees, some might object to their relatively high ages. For these particular positions, however, I regard personal and professional experience as crucial factors, and auditors simply do not possess these attributes in sufficient measure at the age of 25, 30 or 35. The more warranted criticism, in my view, relates to the percentage of women, which is very low. The quality of candidates, however, must also take precedence over their sex. I attach great importance to the development of team spirit and esprit de corps and to the quest for close ties with national audit offices. There should be cooperation, but not dependence.
As you know, the question whether the Court of Auditors has too many members has been hotly debated in recent times. The decision has now been taken by virtue of the Reform Treaty. There remains some concern - and it is a legitimate concern - as to whether a Court with 27 members can still operate at maximum efficiency. The number and the profile of the members must be right. Above all, particularly in this domain, professional competence must not be subordinated to political considerations. Thinking ahead to future restructuring plans, which there will surely be, I would like to cite the example of the Federal Audit Office in the country I come from, which has a large number of members - I believe there are more than 50 - but in which each member heads a department and is fully involved in audit operations as well as enjoying full judicial independence.
Whatever the future holds for the Federal Audit Office, it is and will remain our main ally in the task of budgetary scrutiny.
I think we should ask whether Mr Weber would like to say a few words to comment on or react to the appeal made by the rapporteur for this debate, Mrs Ayala.
Mr Weber, would you like to say a few words?
President of the Court of Auditors. - (DE) Mr President, I had already left the chamber when this question was asked. Needless to say, I should like to clarify the matter. It was alleged that, in a BBC interview, I had sided with Mrs Andreasen. I can tell you that I certainly did give an interview to the BBC, but the name Andreasen was not even mentioned in it. Two of my staff who are here can testify to that.
Another particularly important point is that I am supposed to have said that 80% of expenditure had got the red light, if I may express it in these simple terms. I actually said the exact opposite. The interviewer, who is free, of course, in the way he chooses to present things, asked me whether I had a problem with Mr Kallas's statement to the effect that 40% of expenditure had been given the green light. I replied that I had no problem with it. I say this to make it clear that there is no difference between Mr Kallas's perception and my own. One can always argue about percentages. This one might even be higher than 40%, but I must reaffirm that the figure 80 did not pass my lips. I did not make any reference to Mrs Andreasen, because the issue is between the Commission and Mrs Andreasen, and the Court has no wish to interfere in that. Thank you very much for giving me this opportunity to respond.
Thank you for your clarification, which answers the rapporteur's concerns. The joint debate is now closed.
The vote will take place this morning at 11 a.m.